 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                         1:17-cv-00201-DAD-GSA-PC
12                         Plaintiff,             ORDER REQUIRING PARTIES TO
                                                  NOTIFY COURT WHETHER A
13              v.                                SETTLEMENT CONFERENCE WOULD
                                                  BE BENEFICIAL
14   MCDOUGALL, et al.,
                                                  THIRTY-DAY DEADLINE
15                         Defendants.
16

17   I.     BACKGROUND
18          William J. Gradford (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This action now proceeds with
20   Plaintiff’s initial Complaint, filed on February 13, 2017, against defendants Tiexiera and
21   McCarthy for retaliation in violation of the First Amendment. (ECF No. 1.)
22          On September 26, 2018, Plaintiff filed a request in which he expressed willingness to
23   discuss settlement of this case, either between the parties or with the court’s assistance. (ECF
24   No. 53.)
25   II.    SETTLEMENT CONFERENCES
26          The court is able to refer cases for mediation before a participating United States
27   Magistrate Judge. Settlement conferences are ordinarily held in person at the court or at a prison
28   in the Eastern District of California. The court will not schedule a settlement conference without

                                                     1
 1   assurances by all of the parties that they are willing to participate and believe, in good faith, that
 2   settlement in this case is a possibility.
 3             The court therefore, shall require Plaintiff and Defendants to respond to this order within
 4   thirty days indicating whether they wish the court to schedule a settlement conference, notifying
 5   the court of their willingness to participate, and stating whether they believe, in good faith, that
 6   settlement of this case is a possibility.1 In this case, Defendants’ counsel shall also notify the
 7   court whether there are security concerns that would prohibit scheduling a settlement conference.
 8   If security concerns exist, counsel shall notify the court whether those concerns can be adequately
 9   addressed if Plaintiff is transferred for settlement purposes only, and upon completion of the
10   settlement conference returned to prison for housing.
11   III.      CONCLUSION
12             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
13   the date of service of this order, Plaintiff and Defendants shall file a written response to this
14   order.2
15
     IT IS SO ORDERED.
16

17          Dated:    October 14, 2018                                      /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
               1 The parties may wish to discuss the possibility of settlement by telephone in determining whether they
26
     believe settlement is feasible and whether they are certain they want the court to schedule a settlement conference.
27
             2 The issuance of this order does not guarantee referral for settlement, but the court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                              2
